Exhibit 10.33

 



ASSIGNMENT AND ASSUMPTION OF AND
FIRST AMENDMENT TO OFFICE LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF AND FIRST AMENDMENT TO OFFICE LEASE (this
"Amendment") dated as of July ____, 2019, is entered into by and between
QUINTANA OFFICE PROPERTY LLC, a Delaware limited liability company ("Landlord"),
on the one hand, and ALLIED ESPORTS MEDIA, INC., a Delaware corporation
("Assignor"), and WPT ENTERPRISES, INC., a Nevada corporation ("Assignee"), on
the other hand.

 

RECITALS

 

A.       Landlord and Assignor are parties to that certain Office Lease dated as
of March 26, 2019 (the "Lease"), pursuant to which Assignor is currently leasing
from Landlord those certain premises commonly known as Suite 300 containing
approximately 24,579 rentable (20,437 usable) square feet of space (the
"Original Premises") on the third (3rd) floor of the building located at 17877
Von Karman Avenue, Irvine, California (the "Building"), as more particularly
described in the Lease. The Lease Term has not yet commenced and Assignor is not
yet in possession of the Original Premises.

 

B.       The Lease grants a Reduction Option to Assignor under Section 1.5
thereof. Assignor has exercised its Reduction Option to reduce the size of the
"Premises" such that it shall consist of approximately 15,031 rentable (12,490
usable) square feet of space (the "Remaining Premises"). An outline of the
Remaining Premises is depicted in Exhibit "A" attached hereto.

 

C.       The Lease further provides that as part of the Reduction Option, the
Lease shall be assigned by Assignor to Assignee. The parties now desire to amend
the terms of the Lease in order to: (i) provide for the reduction of the
"Premises"; (ii) memorialize the space plan applicable to the Remaining
Premises; (iii) provide for an assignment of the Lease from Assignor to
Assignee; and (iv) further amend the terms of the Lease, all on the terms and
conditions set forth below.

 

D.       Initially capitalized defined terms which are used in this Amendment
without definition shall have the meanings given to them in the Lease.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                Assignment; Assumption. Effective as of the date hereof (the
"Effective Date"), Assignor hereby assigns, conveys and transfers to Assignee
all of Assignor's rights, title and interests as "Tenant" in, under and to the
Lease (the "Assignment"), including, without limitation, any security deposit of
Assignor held by Landlord pursuant to the terms of the Lease. Assignee hereby
accepts the Assignment and assumes and agrees to keep, perform and be bound by
all of the terms, covenants, conditions and obligations contained in the Lease
on the part of "Tenant", which accrue on or after the Effective Date, to be kept
and performed thereunder as though Assignee was the original "Tenant" under the
Lease, effective as of the Effective Date. Assignee acknowledges and agrees
further that it has been provided with a true and complete copy of the Lease and
fully understands its obligations as "Tenant" under the Lease as amended by this
Amendment (the "Amended Lease"). As of the Effective Date, all references herein
and in the Amended Lease to "Tenant" shall mean and refer to Assignee. As part
of the Assignment, Landlord, Assignor and Assignee hereby acknowledge and agree
that:

 

a.                Assignor is released from all of its obligations under the
Amended Lease, but Ourgame International Holdings Ltd. ("Guarantor") is not
released from any of its obligations under the Guaranty of Lease executed by
Guarantor on March 26, 2019;

 

b.                Assignee's address for receipt of notices under the Amended
Lease is the Premises; and

 

c.                Landlord may consent to subsequent assignments or sublettings
of the Amended Lease or to any amendments or modifications thereto without
notifying Assignor and without obtaining its consent thereto. Landlord has not
made any express, implied, oral or written representations or promises that any
future assignments or subleases will be approved.

 

 

 



 1 

 

 

2.                Reduction. Effective as of the Effective Date, the "Premises"
(as defined in the Lease) is decreased by approximately 9,548 rentable (7,947
usable) square feet of space (the "Reduction Space") to approximately 15,031
rentable (12,490 usable) square feet of space by the elimination of the
Reduction Space (the "Reduction"). The parties hereby acknowledge that Landlord
has not yet turned over possession of the Original Premises to Assignor and that
the Reduction Space is currently vacant. As of the Effective Date, the Lease
shall be deemed terminated with respect to the Reduction Space, and from and
after the Effective Date, the "Premises" (as defined in the Lease) shall be
deemed to mean the Remaining Premises.

 

3.                Condition of Premises. The parties hereby agree that the space
plans attached hereto as Exhibit "B" are the "Space Plans" (as defined in the
Work Letter attached to the Lease as Exhibit "B" [the "Work Letter"]) for the
Premises (i.e., the Remaining Premises).

 

4.                Reduction Terms. As a result of the Reduction, the following
terms of the Lease are hereby amended as follows:

 

a.                Section 4.1 (Amount Due). The table under Section 4.1 of the
Summary attached to the Lease (the "Summary") is hereby deleted and replaced
with the following:

 

Months  Approx. Monthly
Base Rent Rate per
Rentable Square Foot  **Monthly
Installment
of Base Rent  ***Monthly Installment
of Base Rent assuming the entire Additional Allowance is utilized pursuant to
Section 5(a) of the Tenant Work Letter            *1 – 12  $2.65  $39,832.15 
$44,065.05 13 – 24  $2.73  $41,027.11  $45,260.01 25 – 36  $2.81  $42,257.93 
$46,490.83 37 – 48  $2.90  $43,525.67  $47,758.57 49 – 60  $2.98  $44,831.44 
$49,064.34 61 – 72  $3.07  $46,176.38  $50,409.28 73 – 84  $3.16  $47,561.67 
$51,794.57 85 – 96  $3.26  $48,988.52  $53,221.42 97 – 108  $3.36  $50,458.18 
$54,691.08 109 – 120  $3.46  $51,971.92  $56,204.82 121 – 132  $3.56 
$53,531.08  $57,763.98 133 – 144  $3.67  $55,137.01  $59,369.91 145 – 156 
$3.78  $56,791.12  $61,024.02 157 – 167  $3.89  $58,494.86  $62,727.76

 

* Including any partial month at the beginning of the initial Lease Term.

 

**Tenant's obligation to pay $39,832.15 of Base Rent shall be conditionally
abated during the second (2nd) through the twelfth (12th) full calendar months
of the initial Lease Term (the "Base Rent Abatement Period"), as set forth in
Article 3 below.

 

***The referenced monthly installments of Base Rent are based upon Tenant
electing to utilize the entire Additional Allowance pursuant to Section 5(a) of
the Tenant Work Letter. If Tenant utilizes less than the entire Additional
Allowance, Landlord and Tenant shall enter into an amendment to this Lease
memorializing the portion of the Additional Allowance utilized by Tenant and the
updated Base Rent schedule resulting therefrom.

 

 

 



 2 

 

   

 

b.                Section 5 (Tenant's Share). Section 5 of the Summary is hereby
deleted and replaced with:

 

9.0308% (based on 15,031 rentable square feet in the Premises and 166,442
rentable square feet in the Building).

 

c.                Section 7 (Security Deposit). Section 7 of the Summary is
hereby deleted and replaced with: "$79,500.00."

 

d.                Section 8 (Parking Pass Ratio). Section 8 of the Summary is
hereby deleted and replaced with:

 

Four (4) unreserved parking passes for every 1,000 rentable square feet of the
Premises, which equals sixty (60) unreserved parking passes based upon 15,031
rentable square feet ("Tenant's Allocation"). Subject to availability, Tenant
shall be entitled to convert up to five (5) unreserved parking passes from
Tenant's Allocation into reserved parking passes for parking spaces located in
the Project's parking structure (i.e., subterranean or non-subterranean).
Tenant's rights to all such parking passes are subject to the terms of
Article 28 of this Lease.

 

e.                Section 12 (Tenant Improvement Allowance). Section 12 of the
Summary is hereby deleted and replaced with:

 

Up to $1,352,790.00 (based on up to $90.00 per rentable square foot of the
Premises) (the "Tenant Improvement Allowance"). In addition to the Tenant
Improvement Allowance, Landlord shall provide a space planning allowance of up
to $2,254.65 (based on up to $0.15 per rentable square foot of the Premises)
which shall be used towards payment of the cost of preparing the preliminary
space plans for the Tenant Improvements (the "Space Planning Allowance").

 

f.                 Article 3 (Base Rent). The first sentence of the second
paragraph of Article 3 of the Lease is hereby deleted and replaced with the
following:

 

Notwithstanding the foregoing, so long as Tenant is not in Default under this
Lease, Landlord hereby agrees to abate Tenant's obligation to pay $39,832.15 per
month of Base Rent during the Base Rent Abatement Period (such total amount of
abated Base Rent, i.e., $438,153.65 in the aggregate, being hereinafter referred
to as the "Abated Base Rent") (the Abated Base Rent, Abated Temporary Space
Parking Charges and Abated Parking Charges [as defined in Section 28.1 below],
are collectively referred to herein as the "Abated Amount").

 

g.                Article 21 (Security Deposit). The first sentence of Article
21 is hereby deleted and replaced with the following:

 

Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 7 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease.

 

h.                Section 29.39 (Moving Allowance). Section 29.39 of the Lease
is hereby amended to delete the following excerpt: "Provided Tenant is not in
Default under this Lease, Landlord shall provide Tenant with an allowance of up
to $10.00 per rentable square foot (i.e., up to $245,790.00, based upon the
Premises containing 24,579 rentable square feet) (the 'Moving Allowance')…" and
to replace the same with the following: "Provided Tenant is not in Default under
this Lease, Landlord shall provide Tenant with an allowance of up to $10.00 per
rentable square foot (i.e., up to $150,310.00, based upon the Premises
containing 15,031 rentable square feet) (the 'Moving Allowance')…"

 

i.                 Section 5(a) (Allowance). The last paragraph of Section 5(a)
of the Work Letter is hereby deleted and replaced with the following:

 

Tenant may exceed the amount of the Tenant Improvement Allowance by up to $30.00
per rentable square foot of the Premises (i.e., up to $450,930.00, based on the
Premises containing 15,031 rentable square feet) (the "Additional Allowance"),
subject to the following. The portion of the Additional Allowance used by
Tenant, if any, shall be amortized over the initial 167-month Lease Term, with
interest at the rate of seven percent (7%) per annum, in the form of additional
Base Rent (but shall under no circumstances be subject to abatement for any
reason and shall not be part of the Abated Amount). For example, if the amount
of the Additional Allowance utilized is $30.00 per rentable square foot, or
$450,930.00, then the Base Rent for all 167 installments due during the initial
Lease Term would be increased by $4,232.90 per month, which amount includes the
interest factor. If the increased payment amounts are determined after the Lease
Commencement Date, then within thirty (30) days after Landlord's demand, Tenant
shall pay the total amount attributable to the increased installments for the
months which have already passed. If Tenant's Default results in a termination
of the Lease, the entire remaining Additional Allowance (plus all interest
earned and unearned) shall be immediately payable by Tenant to Landlord.

 

 

 

 



 3 

 

j.                 Section 5(e) (Unused Allowance Amounts). Section 5(e) of the
Work Letter is hereby deleted and replaced with the following:

 

Any unused portion of the Allowance upon completion of the Tenant Improvements
will not be refunded to Tenant or be available to Tenant as a credit against any
obligations of Tenant under the Lease. Provided Tenant is not in Default, Tenant
shall be permitted, subject to prior written request given to Landlord no later
than one hundred eighty (180) days after substantial completion of the Tenant
Improvements (the "Outside Allowance Date"), to apply up to (i) $20.00 per
rentable square foot of any unused Tenant Improvement Allowance (i.e., up to
$300,620.00 based upon the Premises containing 15,031 rentable square feet) and
(ii) up to $15.00 per rentable square foot of any unused Additional Allowance
(i.e., up to $225,465.00 based upon the Premises containing 15,031 rentable
square feet) towards design costs and the costs of furniture, fixtures and
equipment, IT/telecommunication costs and security systems. Any portion of the
Tenant Improvement Allowance or Additional Allowance which remains unused,
unapplied and/or unrequested as of the Outside Allowance Date shall not be
available to Tenant and Landlord shall have no obligation to pay any portion
thereof.

 

5.                Work Letter Defined Terms. The terms "Rent Commencement Date"
and "Term Commencement Date" as set out in Section 7 of the Work Letter are
hereby corrected to state "Lease Commencement Date"; the term "Delivery Date" as
set out in Section 7 of the Work Letter is hereby corrected to state "Turnover
Date"; and the term "Commencement Date" as set out in Section 10 of the Work
Letter is hereby corrected to state "Lease Commencement Date".

 

6.                Options. Assignor acknowledges and agrees that it has, by this
Amendment, exercised its Reduction Option and, as such, Section 1.5 of the Lease
with respect to the Reduction Option is hereby deleted in its entirety and
deemed null, void and of no further force or effect.

 

7.                Temporary Storage Space. During the Temporary Space Term,
Tenant shall have the right to lease approximately 700 rentable square feet of
storage space known as Storage Room 2 ("Storage Room 2") on a month-to-month
basis (terminable by either party upon 30 days' written notice to the other
party) at a monthly rate of $0.50 per rentable square foot per month (i.e.,
$350.00 per month based upon such Storage Room 2 containing 700 rentable square
feet). Except as otherwise expressly provided in this Section 7, Tenant's use of
Storage Room 2 shall be governed by Section 29.41 of the Lease as though Storage
Room 2 were the "Storage Room" as defined in said Section 29.41.

 

8.                Condition Precedent. The effectiveness of this Amendment is
conditioned upon Assignor causing the Guarantor to execute the Reaffirmation and
Consent set forth below the signature blocks of this Amendment. The foregoing
condition is for the benefit of Landlord only and may be waived in its sole
discretion.

 

9.                Preparation of Amendment. Assignor and Assignee acknowledge
and agree that Landlord has caused this Amendment to be prepared solely for
Landlord's benefit and has not undertaken to prepare this Amendment in a manner
that addresses the legal or other concerns of Assignor and/or Assignee. Landlord
makes no representation or warranty to Assignee or Assignor concerning the legal
effect of this Amendment or that this Amendment accurately reflects Assignor's
and Assignee's agreement concerning the assignment of the Lease. Assignor and
Assignee acknowledge that they have been given the opportunity to have this
Amendment reviewed by their respective legal counsel, and that they are solely
responsible for: (a) determining if this Amendment accurately reflects their
agreement concerning the assignment of the Lease; and (b) evaluating the legal
and tax ramifications of entering into this Amendment. If Landlord's legal
counsel assisted in the preparation of this Amendment, Landlord's legal counsel
represents Landlord only, has not provided any legal advice to Assignor or
Assignee and makes no representation to Assignor or Assignee concerning the
legal effect of this Amendment.

 

10.             Brokers. Each of Assignor and Assignee hereby represents to
Landlord that it has dealt with no broker in connection with this Amendment
other than the Brokers identified in the Lease. Assignor and Assignee, jointly
and severally, agree to indemnify, defend and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers, other than the Brokers, claiming
to have represented Assignor and/or Assignee in connection with this Amendment.
Landlord hereby represents to each of Assignor and Assignee that it has dealt
with no broker in connection with this Amendment other than the Brokers.
Landlord agrees to indemnify, defend and hold Assignor and Assignee, and their
respective members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers, other than the Brokers,
claiming to have represented Landlord in connection with this Amendment.

 

 

 



 4 

 

 

11.             Miscellaneous.

 

a.                This Amendment sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

 

b.                Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.

 

c.                In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

 

d.                Submission of this Amendment by Landlord is not an offer to
enter into this Amendment but rather is a solicitation for such an offer by
Assignor and Assignee. Landlord shall not be bound by this Amendment until
Landlord has executed and delivered the same to Assignor and Assignee.

 

e.                Each party hereto acknowledges that: (i) each party hereto is
of equal bargaining strength; (ii) each such party has actively participated in
the drafting, preparation and negotiation of this Amendment and the transactions
contemplated herein; and (iii) any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Amendment or any portion hereof.

 

f.                 Each signatory of this Amendment on behalf Assignor and
Assignee represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

 

g.                This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same Amendment. The parties agree that electronic signatures, including
those delivered by PDF or signed through the electronic signature system known
as "DocuSign", shall have the same effect as originals. All parties to this
Amendment waive any and all rights to object to the enforceability of this
Amendment based on the form or delivery of signature.

 

[NO FURTHER TEXT ON THIS PAGE;
SIGNATURES ON FOLLOWING PAGE]

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
the date first above written.

 

LANDLORD:

 

QUINTANA OFFICE PROPERTY LLC,
a Delaware limited liability company

 

 


By:_________________________


            Name: _________________________


            Title: _________________________

 

 

 

ASSIGNOR:

 

ALLIED ESPORTS MEDIA, INC.,
a Delaware corporation

 

 

By: _________________________

Name: _______________________

Title: ________________________

 

 

By: _________________________

Name: _______________________

Title: ________________________

 

 

 

 

 

[NO FURTHER TEXT ON THIS PAGE;
SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

 



 6 

 

 

ASSIGNEE:

 

WPT ENTERPRISES, INC.,
a Nevada corporation

 

 

By: _________________________

Name: _______________________

Title: ________________________

 

 

By: _________________________

Name: _______________________

Title: ________________________

 

 





REAFFIRMATION AND CONSENT

 

The undersigned hereby: (a) reaffirms the Guaranty of Lease ("Guaranty") that
the undersigned executed on or about March 26, 2019; (b) consents to the
foregoing Assignment and Assumption of and First Amendment to Office Lease to
which this Reaffirmation and Consent is attached; and (c) agrees that,
notwithstanding anything to the contrary contained in the Guaranty, the Guaranty
shall constitute and continue as a full guaranty by the undersigned of the
obligations of Tenant (i.e., Assignor and Assignee) under the Lease as amended
by the Amendment.

 

GUARANTOR:

 

OURGAME INTERNATIONAL HOLDINGS LTD.,

Cayman Islands corporation

 

By: _____________________________

Print Name: _______________________

Print Title: ________________________

 

By: _____________________________

Print Name: _______________________

Print Title: ________________________

 

 

 



 7 

 



 

 

EXHIBIT "A"

 

REMAINING PREMISES

 

[SHADED AREA ONLY]

 

 

 

[ex1033image1.jpg] 

 

 

 

 

 



 8 

 

 

 

EXHIBIT "B"

 

SPACE PLANS

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

